department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uniform issue list numbers 1234a legend university state trust dear this is in response to your letter dated date in which you request rulings regarding the application of the unrelated_business_income_tax provisions of part ill subchapter_f chapter and the capital_gains provisions of subchapter_p chapter of the internal_revenue_code the code to the transaction described below facts the university is a legal entity formed pursuant to the state constitution and incorporated under state law for the purposes of teaching research and public service purposes the university provides educational instruction to students at campuses throughout the state the university is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 in furtherance of those the university manages gift assets held as endowment in its general endowment pool the pool the pool is invested in a highly diversified portfolio of u s and foreign stocks bonds and other investments each year a portion of each endowment fund invested in the pool is severed from the pool and distributed to university campuses and programs to be spent for the purposes set forth by the donors the university uses a unit concept with respect to the various endowments that are invested in the pool each endowment is assigned a certain number of pool units the value of a pool unit is set monthly and is based on the value of the underlying pool investments pool units may be redeemed for value each endowment is entitled to an annual distribution in an amount equal to the spending policy rate per pool unit times the number of pool units it holds a spending policy distribution the spending policy rate determined from time to time by the university is a percentage of the market_value of the investments in the pool calculated on a sixty-month rolling average the university is the trustee of a number of charitable_remainder trusts including the trust the trust is a charitable_remainder_unitrust within the meaning of sec_664 of the code the sole charitable_remainder beneficiary of the trust is the university to date the trust’s assets have been invested primarily in income and index funds the investment return experienced by the pool has outperformed the return experienced by the trust since its creation to achieve greater economies of scale in the management of the trust a potentially higher investment return for the trust and increased diversification of the trust's investments the university would like the trust to participate in the return that the pool experiences to that end the university proposes to enter into a contract with itself acting in its capacity as trustee of the trust the contract under which the university will issue and the university as trustee will purchase pool units the value of a pool unit would be based on the value of all underlying investment_assets held in the pool and would have the same value as the units that the university uses for internal accounting purposes each investment by the trust in pool units will be transacted at the appropriate unit value the trust will receive a spending policy distribution based on the number of pool units owned to the same extent and at the same spending policy rate as any of the various endowments of the university with funds held in the pool except that spending policy distributions with respect to pool units held by the trust will be made to the trust quarterly the trust will treat spending policy distributions as ordinary_income regardless of the character of the underlying income of the pool whether capital_gain ordinary_income or return_of_capital the university acting as trustee may elect to have all or part of a spending policy distribution reinvested in pool units at the then-current valuation in addition on a quarterly basis the university may purchase additional pool units on the trust’s behalf or may have part or all of the pool units owned by the trust redeemed for cash in either case at the then-current value of pool units the university receives reimbursement for all of its costs with respect to the pool and also retains investment managers who receive compensation including incentive compensation through charges against the pool these charges are thereby borne by all university funds and by any trusts holding pool units the pool also bears such costs as brokerage expenses the university will not charge the trust a fee for management of the trust or in connection with the investment by the trust in pool units the university will not manage funds for any third parties other than entities related to the university if the pool’s earnings exceed the amount calculated according to the annual spending policy rate declared by the university any return exceeding the spending policy amounts will increase the principal of the pool thus increasing the value of each pool unit the university will not reserve or segregate any part of the pool’s earnings from inclusion in the value of the pool units held by the trust the contract will provide that an investment in pool units gives the trust neither an ownership_interest in the underlying assets of the pool nor any rights with respect to any other trust that invests in pool units moreover the trust will have no right to veto or opt_out of any of the pool’s underlying investments and no power or right to control direct supervise recommend or review the university’s business activities operations or decisions with respect to the pool except the right to review its individual spending policy distribution computations the contract will also provide that with respect to the issuance and holding of pool units the university is neither a partner nor an agent of the trust other than in its capacity as trustee and the trust will never be liable for any cost expense or payment incurred or due by the university for which the university is liable relating to the pool or the underlying investment_assets the university represents that it will pay any unrelated_business_income_tax generated by any of the investment_assets in the pool with no deduction taken against unrelated_business_taxable_income for any payments made to the trust rulings requested you have requested the following rulings- the issuance of pool units by the university to the trust the making or receipt of payments with respect to the pool units or the holding or redemption of the pool units will not generate unrelated_business_taxable_income to the university or to the trust pool units held by the trust will be treated as capital assets for purposes of sec_1221 of the code and sec_1234a will apply to treat gain_or_loss from the cancellation lapse expiration or other termination of a pool unit as gain_or_loss from the sale of a capital_asset the redemption of pool units by the trust will generate short-term or long-term_capital_gain or loss to the trust depending on the holding_period of the pool unit as set forth in sec_1222 of the code issue whether the issuance of pool units by the university to the trust the making or receipt of spending policy distributions with respect to the pool units and the holding or redemption of pool units will generate unrelated_business_taxable_income within the meaning of sec_512 of the code to the university or to the trust law sec_511 of the code imposes a tax for each taxable_year on the unrelated_business_taxable_income of every organization which is exempt from taxation by reason of sec_501 as well as any college or university which is an agency_or_instrumentality of any government or any political_subdivision thereof or which is owned or operated by a government or any political_subdivision thereof sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions that are directly connected with the carrying on of the trade_or_business computed with the modifications set forth in sec_512 sec_512 of the code excludes from unrelated business taxable income’ all dividends interest payments_with_respect_to_securities_loans amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income sec_1_512_b_-1 of the income_tax regulations the regulations provides that dividends interest payments_with_respect_to_securities_loans annuities income from notional_principal_contracts other substantially_similar income from ordinary and routine investments and all deductions directly connected with any of the foregoing items of income shall be excluded in computing unrelated_business_taxable_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of an organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or in the case of an organization described in sec_511 to the exercise or performance of any purpose or function described in sec_501 sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations states that congress’s primary objective in adopting the unrelated_business_income_tax was to eliminate a source of unfair competition by placing the unrelated business activities of exempt_organizations upon the same tax basis as the nonexempt business endeavors with which they compete on the other hand where an activity does not possess the characteristics of a trade_or_business within the meaning of sec_162 the unrelated_business_income_tax does not apply since the organization is not in competition with taxable organizations accordingly for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_664 of the code imposes an excise_tax on the unrelated_business_taxable_income as defined in sec_512 for a taxable_year of a charitable_remainder_annuity_trust or charitable_remainder_unitrust determined as if part iii of subchapter_f applied to such trust in the amount of the unrelated_business_taxable_income revrul_69_528 1969_2_cb_127 concerns an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 of the code it receives funds from the participating exempt_organizations invests in common stocks reinvests income and realized appreciation and upon request liquidates a participant's interest and distributes the proceeds to the participant the ruling states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit exempt_organizations such activity would constitute unrelated_trade_or_business consequently the organization described in the ruling is not exempt under sec_501 if the services were regularly provided by one tax-exempt_organization for other tax- analysis a as to the university under the reasoning of revrul_69_528 an organization that otherwise qualifies for recognition of exemption under sec_501 of the code and provides investment services on a regular basis for a fee to other exempt or nonexempt organizations would be engaged in an unrelated_trade_or_business within the meaning of sec_513 such activity would constitute a trade_or_business under sec_513 of the code and sec_1_513-1 of the regulations and the conduct of such trade_or_business would not be substantially related within the meaning of sec_1_513-1 of the regulations to the exercise or performance of any purpose or function described in sec_501 thus if the university charged a fee for investment management services provided to organizations unrelated to it or generated income from the management of the funds invested by such organizations such activities could result in unrelated_business_taxable_income within the meaning of sec_512 here however the university is not charging the trust a fee for its services and not otherwise receiving income from the services it provides to the trust thus under these circumstances the university will not receive unrelated_business_taxable_income within the meaning of sec_512 the fact that the university will engage in the investment activity for the benefit of individuals who are co-beneficiaries of the trust at the same time that it engages in investment activity for its own benefit as the remainder beneficiary limits the scope of the service provided to others and distinguishes it from a commercial venture b as to the trust the investment of the trust’s assets in pool units would be an investment activity and the receipt of spending policy distributions with respect to those units would be income from ordinary and routine investments of the type that is excludible from unrelated_business_taxable_income by reason of sec_512 of the code and sec_1_512_b_-1 of the regulations thus neither the spending policy distributions nor the holding or redemption of the pool units themselves would result in the receipt of unrelated_business_taxable_income within the meaning of sec_512 of the code by the trust on which the trust would owe an excise_tax under sec_664 for although some of the pool’s other investments might generate unrelated_business_taxable_income no portion of such income would be attributed or assigned to the trust merely because its assets are invested in pool units the holding of pool units does not give the trust beneficial_ownership in the pool rather a pool unit represents a mere contractual right to receive spending policy distributions as determined by the university furthermore the commingling of the trust’s assets with other_property in the pool for investment purposes cannot be characterized as a partnership for federal_income_tax purposes the university and the trust do not hold themselves out as partners and show no intention to join together in the present conduct of an enterprise on the contrary the contract will specifically state that the university is not a partner or an agent of the trust with respect to the issuance and holding of pool units furthermore the proposed arrangement between the university and the trust has none of the characteristics that are commonly associated with a partnership the commingling of the trust’s assets with other assets in the pool does not give the trust a capital interest in the pool or any other ownership_interest or rights in the other assets in the pool an investment in pool units does not give the trust any power or right to control direct supervise recommend or review the university’s business activities operations or decisions with respect to the pool nor does it give the trust a right to veto or opt_out of any underlying investment in the pool likewise an investment in pool units does not give the trust a proprietor’s interest in the profits and losses of the pool but only a right to spending policy distributions since the relationship between the university and the trust is not in the nature of a partnership or agency the spending policy distributions reflect ordinary_income and do not take on the character of the income of the underlying assets the university would pay any_tax owed on the unrelated_business_taxable_income earned by the pool with no deduction taken against unrelated_business_taxable_income for any payments made to the trust issue sec_2 and whether pool units will be treated as capital assets for purposes of sec_1221 of the code and whether sec_1234a will apply to treat gain_or_loss from the cancellation lapse expiration or other termination of a pool unit as a gain_or_loss from the sale of a capital_asset whether the redemption of pool units will generate short-term or long-term_capital_gain or loss to the trust depending on the holding_period of the pool unit as set forth in sec_1222 of the code law sec_1222 of the code provides that capital_gain or loss is generated upon the sale_or_exchange of a capital_asset sec_1234a of the code provides that gain_or_loss attributable to the cancellation lapse expiration or other termination of a right or obligation with respect to property which is or on acquisition would be a capital_asset in the hands of the taxpayer shall be treated as gain_or_loss of a capital_asset sec_1221 of the code defines the term capital_asset as property held by the taxpayer regardless of whether it is connected with the taxpayer's trade_or_business unless the property meets one of eight listed exceptions inventory property of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in a trade_or_business certain intangible_property accounts_receivable acquired in the ordinary course of a trade_or_business certain publications of the united_states government certain commodities financial derivatives certain hedging_transactions and supplies of a type regularly consumed by the taxpayer in the ordinary course of a trade_or_business none of these listed exceptions applies to a pool unit but although sec_1221 appears to give broad meaning to the term capital_asset the supreme court has said that not everything which can be called property in the ordinary sense and which is outside the statutory exclusions of sec_1221 qualifies as a capital_asset rather the term ‘capital asset’ is to be construed narrowly in accordance with the purpose of congress to afford capital-gains treatment only in situations involving the realization of appreciation in value accrued over a substantial period of time 364_us_130 citing 287_us_103 accordingly the court has held that certain interests that concededly are property in the ordinary sense are not capital assets for instance capital_gain treatment has been denied for transactions involving payments in return for interests carved out of or related to an interest retained by the taxpayer see eg 356_us_260 denying capital_gain treatment on the disposition of certain mineral payments carved out of established oil_and_gas interests 313_us_28 denying capital_gain treatment on the disposition of a term of years carved out from a fee simple the supreme court has also denied capital_gain treatment for transactions on the grounds that the payments at issue were a substitute_for_ordinary_income in hort for example a tenant cancelled its lease in the taxpayer's building and paid the taxpayer a cancellation fee the court held that the cancellation fee was ordinary_income because the cancellation of the lease involved nothing more than relinquishment of the right to future rental payments in return for a present substitute payment and possession of the leased premises hort u s pincite the court reinforced this substitute-for-ordinary-income doctrine in p g lake stating that the lump sum consideration seems essentially a substitute for what would otherwise be received at a future time as ordinary_income p g lake u s pincite consistent with the substitute-for-ordinary-income doctrine courts have denied capital_gain treatment for transactions involving interests related to compensation_for past or future personal services see eg 455_f2d_1146 cir lump sum representing unpaid commissions due under an employment contract 431_f2d_1149 cir lump sum paid for the surrender of right to future sales commissions 303_f2d_687 cir payment for interest in films to be produced by taxpayer similarly courts have denied capital_gain treatment for interests relating to income already earned or about to be earned see eg 381_us_54 earned original_issue_discount 437_f3d_399 3d cir lump sum payment for annual installments of lottery prize 131_f2d_50 cir right to dividend that was already declared on the other hand simply because the property transferred will produce ordinary_income and such income is a major factor in determining the value of the property does not necessarily mean that the amount received for the property is essentially a lump-sum substitute_for_ordinary_income 46_tc_559 in guggenheim the court focused on whether the taxpayer transferred substantial investment risks in the sale of undivided interests in a stallion the court noted that if the value of the stallion subsequently increased the taxpayer would not share in that increase with regard to the interests transferred instead the new owners would receive all the benefits of an increase in the value of the stallion and all the burdens of a decrease in value therefore the court found that the taxpayer had transferred substantial investment risks and was entitled to capital_gain treatment on the sale of the interests in 324_f2d_56 cir the court distinguished between proceeds from the present sale of the future right to earn income which is capital_gain and the present sale of the future right to earned_income which is ordinary_income the court found that the sale of an income-producing asset was not merely the sale of the right to income already earned because the taxpayer had an asset that would produce income in the future noting that there is in law and fact a vast difference between the present sale of the future right to earn income and the present sale of the future right to earned_income the court held that the taxpayer’s sale of the asset generated capital_gain id pincite similarly in 304_f2d_125 2d cir the court held that the taxpayer’s surrender of the lease of a play constituted the sale_or_exchange of a capital_asset despite the fact that receipts from the play would have been ordinary_income ld pincite government’s argument against capital_gain treatment the court noted that there was no equivalence between amounts paid for the surrender of the lease and the income that would have been realized by its retention id pincite in rejecting the analysis the bundle of contract rights represented by a pool unit is property and may be treated as a capital_asset for purposes of sec_1221 of the code the most important characteristic of the pool unit is that significant investment risks are associated with and included in each unit with respect to each pool unit there is an opportunity for appreciation as well as a risk of loss each unit represents a substantial investment by the trust and each unit has an ascertainable basis the value of each unit is directly tied to the pool’s investment performance poor performance will result in a decrease in the value of each unit while performance above the spending policy rate set by the university will increase the value of each unit the opportunity for appreciation risk of loss and basis in each unit are characteristics of other contract rights that are treated as capital assets for example financial derivatives notional_principal_contracts mutual_fund shares and corporate stock furthermore the benefits and burdens associated with each unit are similar to those associated with the property judged to be capital assets in guggenheim dresser and ferrer in addition although the trust will receive ordinary_income in the form of the quarterly spending policy distributions that are based on the number of pool units owned by the trust consideration received upon a redemption of a pool unit is not a substitute for what would otherwise be received as an ordinary_income payout whether due and payable or about to be due and payable to the trust under the terms of the contract rather the amount_paid for a pool unit upon a redemption is equal to the value of the unit on the date of redemption unit value on any given date is equal to overall asset value of the pool divided by the number of units outstanding in addition a pool unit is not an interest related to compensation_for past or future personal services instead the unit is an asset that will produce income in the future finally a pool unit does not represent a carve-out of a larger estate retained by the trust the appreciation of each unit is attributable to overall pool property appreciation much of which in turn is attributable to increases in the value of capital assets in the pool the contract specifically provides that the trust has no ownership_interest or rights to the pool thus we conclude that a pool unit is a capital_asset for purposes of sec_1221 of the code furthermore sec_1234a will apply to treat gain_or_loss from the cancellation lapse expiration or other termination of a pool unit as gain_or_loss from the sale of a capital_asset consequently in general the redemption of a pool unit will generate short-term or long-term_capital_gain or loss to the trust depending on the holding_period of the unit conclusion accordingly based on the information submitted in your ruling_request we rule as follows the issuance of pool units by the university to the trust the making or receipt of spending policy distributions with respect to pool units and the holding or redemption of pool units will not generate unrelated_business_taxable_income within the meaning of sec_512 of the code to the university or the trust a pool unit will be treated as a capital_asset for purposes of sec_1221 of the code and sec_1234a will apply to treat gain_or_loss from the cancellation lapse expiration or other termination of a poo unit as gain_or_loss from the sale of a capital_asset the redemption of a pool unit will generate short-term or long-term_capital_gain or loss to the trust as set forth in sec_1222 of the code depending on the holding_period of the pool unit this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
